SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT (“Agreement”) is made and entered into this 4th  day
of

May 2010, by and between WED Holdings, LLC (“Plaintiff”) and BioMedical
Technology Solutions

Holdings, Inc, BMTS Properties, Inc. ("Defendants").  Plaintiff and Defendants
are referred to collectively as  “Parties” and individually as a “Party.”

 

RECITALS

A. The Parties are involved in a lawsuit which is pending in the District Court
of Douglas

County, Colorado, captioned, Valor Invest v. BioMedical Technology Solutions
Holdings, Inc, BMTS

Properties, Inc Case No. 2010CV723 (the “Action”).

 

B. The Action involves a Promissory Note and Deed of Trust executed by
Defendants, and

in favor of Plaintiff, wherein Plaintiff alleges Defendants breached the terms
of the Promissory Note.  

 

AGREEMENT

 For mutual consideration, the receipt and sufficiency of which is hereby
acknowledged by each

Party, the Parties stipulate to resolve the dispute as follows:

  

1. Balance Owed.  The Parties agree that the balance owed under the note as of
May

31, 2010 is 210,271.15.  (All currency amounts are stated as US Dollars)

 

2. Interest  - Defendants agree to pay interest at six percent (6 % ) per annum
on the balance due as of May 31, 2010, with interest continuing to accrue at
that rate until paid.

 

3. Payment - Plaintiff hereby agrees to make the following payments on or before
the following dates:




Payment Date

Principal Amount Paid

Costs

Interest Payment

Payment Due

Loan Balance

5/31/10

$25,000.00

$3,000.00

$7,771.15

$35,771.15

$175,000.00

7/1/10

$10,000.00

 

$904.17

$10,904.17

$165,000.00

8/1/10

$10,000.00

 

$852.50

$10,852.50

$155,000.00

9/1/10

$10,000.00

 

$800.83

$10,800.83

$145,000.00

10/1/10

$10,000.00

 

$725.00

$10,725.00

$135,000.00

11/1/10

$10,000.00

 

$697.50

$10,697.50

$125,000.00

12/1/10

$10,000.00

 

$625.00

$10,625.00

$115,000.00

1/1/11

$70,000.00

 

$594.17

$70,594.17

$45,000.00

2/1/11

$15,000.00

 

$232.50

$15,232.50

$30,000.00

3/1/11

$15,000.00

 

$140.00

$15,140.00

$15,000.00

4/1/11

$15,000.00

 

$77.50

$15,077.50

$0.00




Defendants shall have a one-time option to defer the 5/31/10 interest payment
until 1/1/2011.  If defendants so elect, the above amortization will be adjusted
to reflect the actual payments, and the parties will agree on a new amortization
schedule, with interest still accruing at 6%.




 


























--------------------------------------------------------------------------------




Settlement Agreement and Mutual Release  

Page 2 of 3




4. Additional Compensation – Stock and Warrants In addition to the above
payments, Defendants agree to immediately issue Plaintiff 250,000 shares of
common stock in BioMedical Technology Solutions Holdings, Inc, (Ticker Symbol
BMTL.OB).  In addition, Defendants agree to issue Plaintiff 200,000 warrants in
BioMedical Technology Solutions Holdings, Inc, that allow Plaintiff to convert
each warrant into one share of stock in BioMedical Technology Solutions
Holdings, Inc.  Such warrants will have an exercise price of $0.25 each, to be
paid if and when Plaintiff exercises the warrants. The warrants shall expire
5/31/13.

 

5. Deed of Trust - The Deed of Trust previously executed by the Parties as
collateral for the Promissory Note shall continue in full force and effect.   

 

6. Sale or Merger by Defendants - Defendants are prohibited from selling or
transferring any lines of business or operations without first paying the
balance owed under this Agreement. Should Defendant seek to sell, dispose,
spin-off, transfer or merge any of its current business operations while this
Agreement is not completely performed, any such action shall cause the balance
of the amounts due under this Agreement to become immediately due and payable.  

 

7. Private Placement  - Should either Defendant conduct a private placement or
offering of securities aggregating $500,000 or more in any given quarter while
this Agreement is not completely performed, Plaintiff will have the right, but
not the obligation, to convert any remaining balance due under this Agreement
into the offering on the same terms as those offered to potential investors.

 

8. Default - Should Defendants not make any payment when due, Plaintiff shall
give written notice of such default to the President of BioMedical Technology
Solutions, Inc., at 9800 Mt. Pyramid Court, Suite 250, Englewood, CO  80112, via
Certified US mail or other tracked delivery method.  If Defendants do not cure
such non-payment within five business days of such notice being sent, the entire
balance due under this agreement is accelerated, and shall be due and payable.

 

9. Confession of Judgment   - Upon default and acceleration, Defendants, jointly
and severally, confess judgment in the amount of 210,271.15, less any payments
made, together with costs, interest and attorney’s fees, incurred in obtaining
the confession judgment.  Defendants waive all rights to service, notice, demand
and presentment except as outlined in this Agreement.

 

10. Dismissal of the Action - Concurrent with the execution of this Agreement,
Plaintiff shall execute and file in the Action a Notice of Dismissal.   

 

11. Successors and Assigns - This Agreement shall be binding upon and inure to
the benefit of all Parties hereto, including their respective current and former
trustees, officers, elected representatives, members, managers, directors,
employees, agents, stockholders, affiliates, predecessors, successors, heirs and
assigns. Each Party to this Agreement represents and warrants that such Party
has not assigned and will not assign any claim covered under this Agreement.

 

12. Authority to Enter Agreement - Each person and entity executing this
Agreement warrants that it/he/she is the duly authorized representative of the
person or entity for which he acts and is fully and legally empowered to execute
and deliver this Agreement.   













Settlement Agreement and Mutual Release  





--------------------------------------------------------------------------------

Page 3 of 3










13. Interpretation of Agreement - Each Party acknowledges and agrees that this
Agreement shall not be deemed prepared or drafted by any one Party.  In the
event of any dispute between the Parties concerning this Agreement, the Parties
agree that any rule of construction to the effect that any ambiguity in the
language of the Agreement is to be resolved against the drafting Party, shall
not apply.

 

14. Governing Law, Jurisdiction and Venue - This Agreement shall be governed and
construed in accordance with the laws of the State of Colorado.  Jurisdiction
and venue for any action arising out of this Agreement shall rest with the
District Court for Douglas County, Colorado, and the Parties submit to said
jurisdiction and venue.   

 

15. Entire Agreement - The Parties agree that this Agreement constitutes the
final and entire agreement among the Parties and thereby supersedes and voids
any and all prior agreements, letters, or understandings, whether written or
oral, which may have existed regarding the subject matter of this

Agreement.   

 

16. Severability - If any provision in this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be impaired.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

BIOMEDICAL TECHNOLOGY SOLUTIONS HOLDINGS, INC   

 

 

     

By:        

Name: ___/s/ Donald G. Cox________

Donald G. Cox

Its:     President




Date:   April 4, 2010

 

 

BMTS PROPERTIES, INC    

WED Holdings, LLC  

 

 

By:       ___/s/ Donald G. Cox__________

 

 By:       ___/s/ William E. Dudziak

Donald G. Cox

Name:  William E Dudziak

   




Date:      April 4, 2010

Date:    May 3, 2010









